DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Harada (US 2012/0034507 A1).
	Regarding claim 1, Harada teaches a vehicle power supply device (see 1000, fig.1  para 0065-0066) , comprising: a case (see 110, fig.3  para 0087, 0094); a battery, disposed in the case (see 100, fig.1  para 0065-0066); a cover, covering the case (see 135, 130, 160 fig.5  para 0124); a support, supporting the battery and connected with the cover (see 135, 130, 160 fig.5  para 0124); and a rivet, connecting the case and the support (see 161 fig.5  para 0124, 0165-0168), wherein a side surface of the case is provided with a case side hole penetrating into the case (see 131, 132 fig.5  para 0120-0122, 0130-0131), the support is provided with a support side hole corresponding to the case side hole (see 135, 130, 160  fig.5  para 0124, 0132), the rivet is inserted into the case side hole and the support side hole to connect the case and the support (see 151, 161 fig.5  para 0124), and the cover is provided with a cover side hole connected with the case by using a bolt (see 161 fig.5  para 0109, 0124).
	Regarding claim 2, Harada teaches invention set forth above, Harada further teaches wherein the support is provided with the support side holes on two sides in a vehicle front-rear direction (see 135, 130, 160 fig.5 para 0124).
	Regarding claim 3, Harada teaches invention set forth above, Harada further teaches further comprising: an electronic component (see 20, fig.1  para 0059-0061), disposed side-by-side with the battery (see 100, fig.1  para 0065-0066), wherein the support is provided with a side frame supporting an end of the battery and an electronic component frame connected with the side frame and supporting the electronic component(see 135, 130, 160 fig.5  para 0124), and the side frame and the electronic component frame are provided with the support side holes  (see 131, 132 fig.5  para 0120-0122, 0130-0131).
	Regarding claim 4, Harada teaches invention set forth above, Harada further teaches the electronic component frame is provided with a plate made of metal (see 135, 130, 160 fig.5  para 0124), the plate is provided between the case and the electronic component and extends along a vehicle width direction when the vehicle power supply device is mounted to a vehicle (see 135, 130, 160 fig.5  para 0124), and the support side holes are provided on the plate (see 131, 132 fig.5  para 0120-0122, 0130-0131).
	Regarding claim 5, Harada teaches invention set forth above, Harada further teaches wherein the electronic component (see 20, fig.1  para 0059-0061), comprises: a switch, carrying out on/off related to the battery; and a controller, controlling the battery or the switch (see 21, fig.1  para 0060-0061),, wherein the electronic component frame comprises a two-side support supporting the switch and the controller on two sides, and the switch is sandwiched between the plate and the two-side support (see 135, 130, 160 fig.5  para 0124).
	Regarding claim 6, Harada teaches invention set forth above, Harada further teaches further comprising: an electronic component (see 20, fig.1  para 0059-0061), disposed side-by-side with the battery, wherein the support is provided with a side frame supporting an end of the battery and an electronic component frame connected with the side frame and supporting the electronic component (see 135, 130, 160 fig.5  para 0124),  and the side frame and the electronic component frame are provided with the support side holes (see 131, 132 fig.5  para 0120-0122, 0130-0131).
	Regarding claim 7, Harada teaches invention set forth above, Harada further teaches the electronic component frame is provided with a plate made of metal(see 135, 130, 160 fig.5  para 0124),, the plate is provided between the case and the electronic component and extends along a vehicle width direction when the vehicle power supply device is mounted to a vehicle(see 135, 130, 160 fig.5  para 0124),, and the support side holes are provided on the plate (see 131, 132 fig.5  para 0120-0122, 0130-0131)..
	Regarding claim 8, Harada teaches invention set forth above, Harada further teaches wherein the electronic component  (see 20, fig.1  para 0059-0061),comprises: a switch, carrying out on/off related to the battery (see 20, fig.1  para 0059-0061); and a controller (see 23, fig.1  para 0059-0061),, controlling the battery or the switch, wherein the electronic component frame comprises a two-side support supporting the switch and the controller on two sides (see 135, 130, 160 fig.5  para 0124),, and the switch is sandwiched between the plate and the two-side support (see 135, 130, 160 fig.5  para 0124).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836